       Case 1-19-43615-ess            Doc 16       Filed 07/12/19      Entered 07/12/19 16:25:07




UNITED STATES BANKRUPTCY COURT                                       Hearing Date: August 6, 2019,
EASTERN DISTRICT OF NEW YORK                                         Hearing Time: 10:30 a.m.
----------------------------------------------------------x
In re:                                                               Chapter 11

P. O. Y. REALTY CORP.                                                Case No. 19-43615 (ESS)

                          Debtor.
----------------------------------------------------------x     NOTICE OF MOTION AND MOTION

        PLEASE TAKE NOTICE that upon the within motion and concurrently filed
memorandum of law and declaration, William K. Harrington, the United States Trustee for
Region 2 (the “United States Trustee”) will move before the Honorable Elizabeth S. Stong,
United States Bankruptcy Judge, in the United States Bankruptcy Court, Eastern District of New
York, 271 Cadman Plaza East, Brooklyn, New York, on August 6, 2019, at 10:30 a.m., or as
soon thereafter as counsel can be heard, for entry of an order directing dismissal of this case with
prejudice to refiling for two years or, in the alternative, conversion of this case to chapter 7, and
for such other and further relief as this Court may deem just and proper.

        PLEASE TAKE FURTHER NOTICE that any responsive papers should be filed with
the Court and served on the United States Trustee at 201 Varick Street, Suite 1006, New York,
New York 10014, to the attention of Rachel B. Wolf seven (7) days prior to the hearing. Such
papers shall conform to the Federal Rules of Civil Procedure and identify the party on whose
behalf the papers are submitted, the nature of the response, and the basis for such response.

         WHEREFORE, the United States Trustee respectfully requests that this Court enter an
order dismissing this case with prejudice and impose a two-year bar on refiling or, in the
alternative, converting the Debtor’s chapter 11 case to one under chapter 7, and grant such other
relief as the Court deems just, fair, and equitable.

Dated: New York, New York
       July 12, 2019
                                                              WILLIAM K. HARRINGTON
                                                              UNITED STATES TRUSTEE, REGION 2

                                                     By:      /s/ Rachel B. Wolf
                                                              Rachel B. Wolf
                                                              Trial Attorney
                                                              201 Varick Street, Suite 1006
                                                              New York, New York 10014
                                                              212-510-0500
